           Case 4:21-cv-00396-JM Document 7 Filed 06/14/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

WILLIAM WADE                                                                            PLAINTIFF

V.                                    No. 4:21CV00396-JM

RODNEY WRIGHT, Sheriff;
DOES, Officers, Saline County Detention Center                                      DEFENDANTS


                                             ORDER

       Plaintiff William Wade has not complied with the May 12, 2021 Order directing him to

pay the $402 filing fee in full or file a complete application to proceed in forma pauperis. Doc. 3.

The time to do so has expired. Mail sent to Wade at his address of record, the Saline County

Detention Center, has been returned as undeliverable, with no forwarding address. Docs. 5 & 6.

       Therefore, this case is dismissed without prejudice due to a lack of prosecution. Fed. R.

Civ. P. 41 (b); Local Rule 5.5(c)(2). It is certified, pursuant to 28 U.S.C. § 1915(a)(3), that an in

forma pauperis appeal from this Order would not be taken in good faith.

       IT IS SO ORDERED this 14th day of June, 2021.



                                                            ________________________________
                                                            UNITED STATES DISTRICT JUDGE
           Case 4:21-cv-00396-JM Document 7 Filed 06/14/21 Page 2 of 2




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

WILLIAM WADE                                                                      PLAINTIFF

V.                                     No. 4:21CV00396-JM

RODNEY WRIGHT, Sheriff;
DOES, Officers, Saline County Detention Center                                 DEFENDANTS


                                           JUDGMENT

       Consistent with the Order entered separately today, this case is dismissed without

prejudice. All relief sought is denied, and the case is closed.

       DATED this          day of _____________, 2021.


                                                             ________________________________
                                                             UNITED STATES DISTRICT JUDGE
